Case 8:20-cv-00440-PWG Document1 Filed 02/20/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,
Plaintiff,

v. CIVIL NO.
ASSORTED ELECTRONIC
EQUIPMENT SEIZED FROM JUDE
FILS-AIME IN WALDORF,
MARYLAND,

ee He ee FF eH Oe

+

Defendant.

KREKKEK

VERIFIED COMPLAINT FOR FORFEITURE
Plaintiff, the United States of America, by its attorneys, Robert K. Hur, United States
Attorney for the District of Maryland, and Jennifer L. Wine, Assistant United States Attorney,
pursuant to 18 U.S.C. § 2254, brings this verified complaint for forfeiture in a civil action in rem
and alleges as follows in accordance with Supplemental Rule G(2) of the Federal Rules of Civil
Procedure:
NATURE OF THE ACTION
1. This is a civil forfeiture action in rem against assorted electronic equipment (1)
containing child pornography, (2) constituting or traceable to proceeds obtained from a child
pornography offense, or (3) used or intended to be used to commit or to promote the commission
of distribution and possession of child pornography in violation of 18 U.S.C. § 2252A, and
therefore subject to forfeiture pursuant to 18 U.S.C. § 2254.
THE DEFENDANTS IN REM
2. The defendant property consists of the following electronic equipment: (1) one

Corsair desktop computer containing two hard drives (a Western Digital 2TB hard drive bearing
Case 8:20-cv-00440-PWG Document1 Filed 02/20/20 Page 2 of 5

serial number WMC4MOH3SDEW and one Seagate 1TB hard drive bearing serial number
ZAY283NV); (2) one Seagate external hard drive bearing serial number 2GHJS6HY; (3) one
Seagate external hard drive bearing serial number 5LR1 WQW1; and (4) one Toshiba external
hard drive bearing serial number 547Z3XXKSUI17 (collectively, the “Defendant Property”),
seized from Jude Fils-Aime pursuant to the execution of a federal search and seizure warrant
issued by United States Magistrate Judge Charles B. Day at the residence of Jude Fils-Aime in
Waldorf, Maryland on or about January 12, 2017. See Misc. No. 17-10-CBD.

3. The Defendant Property is presently in the custody of the Department of
Homeland Security, Immigration and Customs Enforcement, Homeland Security Investigations
(HSI) in the District of Maryland.

4, The United States brings this action in rem in its own right to forfeit all right, title
and interest in the Defendant Property.

5. The forfeiture is based upon, but not limited to, the evidence outlined in the
attached Declaration of HSI Special Agent Christine D. Carlson, which is incorporated herein by
reference.

JURISDICTION AND VENUE

6. This Court has jurisdiction over an action commenced by the United States under
28 U.S.C. § 1345, over an action for forfeiture under 28 U.S.C. § 1355(a), and over this
particular action under 18 U.S.C. § 2252A.

7. This court has in rem jurisdiction over the Defendant Property under 28 U.S.C. §
1355(b). Upon the filing of this complaint, the United States requests that the Court issue an

arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which the United States will
Case 8:20-cv-00440-PWG Document1 Filed 02/20/20 Page 3 of 5

execute upon the Defendant Property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule
G(3)\(c).

8. Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1), because the
acts or omissions giving rise to the forfeiture occurred in the District of Maryland and pursuant
to 28 U.S.C. § 1395 because the Defendant Property is located in this district.

LEGAL BASIS FOR FORFEITURE

9. The Defendant Property is subject to civil forfeiture pursuant to 18 U.S.C. § 2254
(civil forfeiture) because it constitutes property subject to criminal forfeiture pursuant to
18 U.S.C. § 2253, ie., (1) any visual depictions described in 18 U.S.C. § 2252A, or any book,
magazine, periodical, film, videotape, or other matter which contains any such visual depiction,
which was produced, transported, mailed, shipped or received in violation of Title 18, United
States Code, Chapter 110; (2) any property, real or personal, constituting or traceable to gross
profits or other proceeds obtained from violations of 18 U.S.C. § 2252A(a)(2) and (a)(5)(B)
(distribution and possession of child pornography); or (3) any property, real or personal, used or
intended to be used to commit or to promote the commission of offenses in violation of 18
U.S.C. § 2252A(a)(2) and (a)(5)(B) (distribution and possession of child pornography), or any

property traceable to such property.
Case 8:20-cv-00440-PWG Document1 Filed 02/20/20 Page 4 of 5

WHEREFORE, plaintiff, the United States of America, prays that all persons who
reasonably appear to be potential claimants with interests in the Defendant Property be cited to
appear herein and answer the Complaint; that the Defendant Property be forfeited and
condemned to the United States of America; that upon Final Decree of Forfeiture, the United
States dispose of the Defendant Property according to law; and that the plaintiff have such other

and further relief as this Court deems proper and just.

Respectfully submitted,

Robert K. Hur
United States Attorney

era ber LOA
Sefnifer L. Wire”

Assistant United States Attorney
Case 8:20-cv-00440-PWG Document1 Filed 02/20/20 Page 5of5

VERIFICATION
I, Christine D. Carlson, a Special Agent with the Department of Homeland Security,
Immigration and Customs Enforcement, Homeland Security Investigations declare under penalty
of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing Verified Complaint for Forfeiture is
based on reports and information known to me and/or furnished to me by other law enforcement
agents and that everything represented herein is true and correct to the best of my knowledge and

belief.

f

Christine D. Carlson
Special Agent
Homeland Security Investigations

Date:

 
